UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7717


HENRY SKEETER,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00124-RAJ-TEM)


Submitted:    December 15, 2009             Decided:    December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Skeeter, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry    Skeeter      seeks    to    appeal    the       district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this   case     to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                             The magistrate

judge recommended that relief be denied and advised Skeeter that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.         Despite this warning, Skeeter failed to object

to the magistrate judge’s recommendation.

            The     timely       filing    of    specific           objections       to    a

magistrate       judge’s    recommendation        is    necessary           to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned     of      the        consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.      Arn,     474       U.S.    140    (1985).

Skeeter has waived appellate review by failing to timely file

specific objections after receiving proper notice.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Skeeter’s motion to appoint counsel, and

dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented          in     the    materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3